DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 9, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0121952 to Shirai (hereinafter “Shirai”).
With regards to claim 1, Shirai discloses a fluid flow control structure for a telescopic apparatus of a human powered vehicle (see abstract), the fluid flow control structure comprising:
a first tube having a center axis (12);
a second tube (14) telescopically coupled to the first tube to move in an axial direction of the center axis (see FIG. 1 as well as paragraphs [0048] through [0053]); and

With regards to claim 4, Shirai discloses that the first and second fluid chambers include an incompressible fluid (see at least paragraphs [0066] and [0067]).
With regards to claim 5, Shirai discloses that the third fluid chamber is configured to increase in volume as the valve body is moved toward the valve seat (see at least paragraph [0099]), and is configured to decrease in volume as the valve body is moved away from the valve seat (see at least paragraph [0103]).
With regards to claim 6, Shirai discloses that the third fluid chamber is defined between a dividing member and the valve (see annotated FIG. 2 of Shirai below).  For reference, in annotated FIG. 2, the third fluid chamber is “A”, the dividing member “B”, and the valve “C”.
Annotated FIG. 2

    PNG
    media_image1.png
    366
    390
    media_image1.png
    Greyscale

With regards to claim 8, Shirai discloses that the second tube has a distal end disposed closer to a bicycle seat mounting end (the end of 14 coupled to 18 – see FIG. 1) and a proximal end (the end of 14 nearer 17) opposite to the distal end in the axial direction (see FIG. 1), and the third fluid chamber is configured to be disposed closer to the distal end of the second tube than the first fluid chamber (see FIG. 3 with respective to FIG. 1).
With regards to claim 9, Shirai discloses that the valve seat includes a first tapered surface that contacts the valve body in the closed state (see FIGS. 4, 5, 8, and/or 11).
With regards to claim 16, Shirai discloses an actuator (24) configured to move the valve body to change the valve state from one of the closed state and the open state to the other of the closed state and the open state (see FIGS. 3 and 4 as well as the description thereof).
With regards to claim 17, Shirai discloses a height adjustable seatpost assembly (see at least the abstract) as the telescopic apparatus comprising the fluid flow control structure according to claim 1, .
Allowable Subject Matter
Claims 2, 3, 7, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses, teaches, or suggests the limitations of claim 1 in combination with the following features associated with the various dependent claims indicated as allowable.  More specifically, that the compressible fluid biases the valve body toward the valve seat in the open state;  that the first fluid chamber and the valve body defines a first pressure-receiving dimension while the valve is in the closed state, and the third fluid chamber and the valve body defines a second pressure-receiving dimension while the valve is in the closed state, the second pressure-receiving dimension being smaller than the first pressure-receiving dimension; that the dividing member is configured to receive an end portion of the valve body; that the first tapered surface has a first axial end and a second axial end, the first tapered surface is configured such that a diameter of the first tapered surface decreases from the first axial end toward the second axial end, the first axial end is disposed closer to the third fluid chamber than is the second axial end; that the positioning structure further includes a fourth fluid chamber having a compressible fluid, and a movable piston disposed between the first and fourth fluid chambers to change a volume ratio between the first and fourth fluid chambers, the compressible fluid in the fourth fluid chamber biasing the movable piston toward the first fluid chamber; or that the valve body includes a first portion that contacts the valve seat, a second portion that extends from the first portion, and a third portion coupled to the second portion at an opposite end of the second portion from the first portion, the first fluid chamber and the first portion of the valve .
While the prior art provided in the PTO-892 generally discloses various height adjustable seat assemblies for bicycles involving hydraulics, the prior art generally discloses different structures and methodologies to accomplish the same.  Moreover, it would not be obvious to incorporate the features described above unless one were to rely on improper hindsight bias and/or essentially destroy the inventions taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CONAN D. DUDA/
Examiner
Art Unit 3611



/CONAN D DUDA/Examiner, Art Unit 3611